     Case 2:19-cv-03163-CJC-JEM Document 23 Filed 09/06/19 Page 1 of 3 Page ID #:96


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      Michael J. Manning, Esq. (State Bar No. 286879)
 2    Craig G. Côté, Esq. (State Bar No. 132885)
 3    MANNING LAW, APC
      20062 S.W. Birch St., Ste. 200
 4    Newport Beach, CA 92660
 5    Office: (949) 200-8755
      ADAPracticeGroup@manninglawoffice.com
 6
      Attorneys for Plaintiff
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11
      S.T., a minor, by and through her Case No. 2:19-cv-03163-CJC-JEM
12    Guardian Ad Litem, JAN THOMAS,
13    and JAN THOMAS,                   JOINT NOTICE OF SETTLEMENT
14               Plaintiffs,
15    v.
16

17    LYNWOOD MEDICAL, LLC, a
18    California Limited Liability
      Company; SOHAIL SAM
19    MAHBOUBIAN; NOOSHIN
20    MAHBOUBIAN, individuals, as
      trustees of THE
21    INTERCONTINENTAL TRUST
22    DATED APRIL 4, 2006; and DOES
      1-10, inclusive,
23

24                    Defendants.
25

26

27
28

                                              1
                                  JOINT NOTICE OF SETTLEMENT
     Case 2:19-cv-03163-CJC-JEM Document 23 Filed 09/06/19 Page 2 of 3 Page ID #:97


 1    TO THE COURT, AND ALL PARTIES AND THEIR COUNSEL OF
 2    RECORD:
 3
      PLEASE TAKE NOTICE THAT, the parties have reached an agreement to
 4
      resolve the above-captioned matter and are preparing the settlement agreement.
 5

 6    Because the Plaintiff in this case is a minor, Plaintiff will file a motion for approval
 7
      of a minor’s compromise. After the Court issues an order approving the minor’s
 8
      compromise, the Parties will file a stipulation of dismissal.
 9

10

11
      Dated: September 6, 2019         MANNING LAW, APC
12

13
                                       By: /s/ Joseph R. Manning Jr., Esq.
14                                        Joseph R. Manning Jr., Esq.
                                          Michael J. Manning, Esq.
15
                                          Craig G. Côté, Esq.
16                                        Attorneys for Plaintiff
17

18    Dated: September 6, 2019         LAW OFFICES OF ADAM S. ROSSMAN
19
                                       By: /s/ Adam Steven Rossman, Esq.
20                                        Adam Steven Rossman, Esq.
21                                        Attorneys for Defendant
22

23

24

25

26

27
28
                                                 2
                                    JOINT NOTICE OF SETTLEMENT
     Case 2:19-cv-03163-CJC-JEM Document 23 Filed 09/06/19 Page 3 of 3 Page ID #:98


 1                              SIGNATURE ATTESTATION
 2          I hereby attest that all signatories listed above, on whose behalf this
 3    stipulation is submitted, concur in the filing’s content and have authorized the filing.
 4    Dated: September 6, 2019                 MANNING LAW, APC
 5
                                               By     /s/ Michael J. Manning
 6                                                  MICHAEL J. MANNING
                                                    Attorney for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                3
                                   JOINT NOTICE OF SETTLEMENT
